Opinions of the United
2006 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


5-26-2006

USA v. Smith
Precedential or Non-Precedential: Non-Precedential

Docket No. 05-1774




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2006

Recommended Citation
"USA v. Smith" (2006). 2006 Decisions. Paper 1037.
http://digitalcommons.law.villanova.edu/thirdcircuit_2006/1037


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2006 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                      UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT


                                      No. 05-1774


                           UNITED STATES OF AMERICA

                                           v.

                        JEROME SMITH, a/k/a PAUL KELLY,

                                     Jerome Smith,

                                                Appellant




                    On Appeal from the United States District Court
                       for the Eastern District Of Pennsylvania
                                 D.C. No. 03-cr-00683
                       District Judge: Hon. Timothy J. Savage


                      Submitted Under Third Circuit LAR 34.1(a)
                                   March 9, 2006

   Before: ROTH and ALDISERT, Circuit Judges, and RODRIGUEZ,* District Judge

                                 (Filed: May 26, 2006)




                                 JUDGMENT ORDER



      *
          The Honorable Joseph H. Rodriguez, Senior District Judge, United States
District Court for the District of New Jersey, sitting by designation.
       This cause came to be considered on the record from the United States District
Court for the Eastern District of Pennsylvania and was submitted under Third Circuit
LAR 34.1(a) on March 9, 2006, and

       IT APPEARING that Appellant Jerome Smith challenges the denial of a motion to
suppress evidence on the basis that the officers lacked reasonable suspicion to search
him; and

       IT APPEARING that Smith is the co-defendant of Kareem Brown, the appellant
in United States v. Brown, — F.3d —, Slip Op. No. 05-1723 (3d Cir. May 19, 2006)
(Judges Barry, Ambro and Aldisert), in which this Court, per Judge Ambro, vacated
Brown’s conviction after determining that police did not have reasonable suspicion to
stop Brown and that he was seized before any alleged resistance occurred; and

       IT APPEARING that Smith and Brown were together when apprehended and that
the only factual variance between the circumstances surrounding the seizure of Smith and
those surrounding the seizure of Brown is that Smith fled from police moments before
Brown began allegedly resisting; and

        IT APPEARING that this distinction is immaterial because Smith had already
submitted to a show of police authority by engaging in a brief discussion, putting down
his coffee, walking over to the police car and starting to place his hands on the officers’
car, see id at *15-16; see also United States v. Coggins, 986 F.2d 651, 654 (3d Cir. 1993)
(holding that defendant submitted to a show of authority where he obeyed agent’s
command to “sit down,” even though defendant subsequently fled); and

      UPON CONSIDERATION of all facts and legal contentions, there is no other
ground distinguishing this case from Brown, nor meriting further discussion; accordingly,

       IT IS ORDERED and ADJUDGED that the judgment of the District Court dated
July 20, 2004 be and is hereby REVERSED and the conviction is VACATED.

       The mandate of this Court shall issue forthwith.


                                   BY THE COURT,
                                   /s/ Ruggero J. Aldisert
                                   Circuit Judge




                                             2